DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: In the Examiner’s opinion in regards to claim 1, Hirayama (US 20130036790 A1) teaches a method for estimating wear resistance of a tread portion of a tire (1) comprises: a step of preparing a test piece of the rubber material having a ground contact surface extending in a circumferential direction (Paragraphs 0024 & 0033), and a step of abrading (via grinding surface 4) the ground contact surface (5, i.e. outer circumferential surface) by rolling the test piece on a running surface of a wear testing machine (M) (Paragraph 0025).  However, Hirayama does not teach the test method of evaluating wear resistance performance of a rubber material further comprising a step of abrading the ground contact surface by rolling the test piece on a running surface of a wear testing machine at a slip ratio of not more than 3.5% and a step of evaluating the wear resistance performance of the test piece by comparing the amount of wear of the test 
In the Examiner’s opinion in regards to claim 16, Hirayama (US 20130036790 A1) teaches a tire (1) comprising a tread rubber and a test piece is cut out from the tread rubber (Paragraph 0020) and the wear amount per unit area is measured by abrading the test piece on a moving abrasive surface of a wear testing machine (M) (Paragraphs 0021 & 0036; Figure 3).  However, Hirayama does not teach the tire comprising a tread rubber of which wear amount per unit area (cc/sqm) is less than or equal to a first threshold value which is 3.0 x 10-5 x a slip ratio (%)1.4 when a test piece is cut out from the tread rubber and the wear amount per unit area (cc/sqm) is measured by abrading the test piece on a moving abrasive surface of a wear testing machine at the slip ratio of not more than 3.5%.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Neugebauer et al (US 20120186324 A1) – Engineered surfaces for laboratory tread wear testing of tires.
Kitani (US 10718700 B2) – Wear testing device
Cuttino (US 9038449 B2) – Tire testing systems and methods
Cuttino (US 8806931 B2) – Tire testing systems and methods
Cuttino (US 8474311 B2) – Tire testing systems and methods
Shieh et al (US 4995197 A) – Method of abrading
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179.  The examiner can normally be reached on M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/J.L.J/Examiner, Art Unit 2856                                                                                                                                                                                                        

/ANDRE J ALLEN/Primary Examiner, Art Unit 2856